Citation Nr: 0406518	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of left shoulder dislocation, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

J. H. Nilon




INTRODUCTION

Appellant had active military service from March 1955 to 
March 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating that 
continued a 30 percent disability evaluation for the 
veteran's service-connected left shoulder disability.  The 
veteran timely perfected an appeal to the Board.

In June 1983, the Board remanded this matter to the RO for 
completion of procedural due process actions.  RO 
accomplished the procedural due process directives, and 
continued the denial of claim; hence, the matter has been 
returned to the Board for further appellate consideration.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board review of the claims file reveals 
that further action on the claim on appeal is warranted, even 
though it will, regrettably, further delay a decision on the 
claim on appeal.

For many years, the veteran's disability has been rated under 
Diagnostic Code 5200, pursuant to which ankylosis of 
scapulohumeral articulation is evaluated.  The April 2001 
rating decision reflects the RO's consideration of the 
provisions of Diagnostic Code 5201 (limitation of motion), 
pursuant to which a maximum evaluation of the 30 percent is 
assignable when (minor) arm motion is limited to with 25 
degrees from the side.  While one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomology, any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio 
v.  Derwinski, 2 Vet. App. 625, 629 (1992).  Here, it appears 
that the reference to the criteria of Diagnostic Code 5201-
which provides no basis for assignment of any evaluation 
greater than what the veteran already has-may have been in 
error.  

However, regardless of what diagnostic code the veteran's 
disability is evaluated under, the Board finds that the 
medical evidence of record is insufficient to adjudicate the 
claim on appeal.  See 38 C.F.R. § 38 U.S.C.A. 5103A.  The 
most recent, January 2001 examination includes range of 
motion and other findings, and the record also includes some 
pertinent outpatient treatment records dated as recent as 
June 2002.  However, none of these records include any 
specific findings as to the existence and, if so, extent, of 
any ankyhlosis of the scapulohumeral articulation; or the 
extent of the veteran's functional loss due to pain, 
weakness, and other factors.  Regarding the latter, the Board 
notes that, when evaluating muskuloskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatiguability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Hence, the RO should arrange for the veteran to undergo 
further VA examination to obtain medical findings needed to 
properly rate the disability under consideration.  The 
veteran hereby advised that, in keeping with VA's duty to 
assist, the purpose of any examination requested pursuant to 
this remand is to obtain information or evidence that may be 
dispositive of the appeal.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Hence, failure to report to any such 
scheduled examination, without good cause, will result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   


Prior to arranging for the veteran to undergo examination, 
the RO should any pertinent medical treatment records dated 
since June 2002 from the VA Medical Center (VAMC) in Butler, 
Pennsylvania.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO must also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The RO's adjudication of the claim should include 
consideration of all potentially applicable diagnostic codes 
pursuant to which a higher evaluation could be assigned 
(i.e., Diagnostic Codes 5200 and 5202).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's left shoulder 
disability from the Butler VAMC dated from 
January 2002 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic examination of his left 
shoulder.  The entire claims file must be 
made available to each physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (to include range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should indicate whether the 
veteran disability includes any 
impairment of the humerus, to include 
loss of the head (flail shoulder), 
nonunion (false flail joint), or fibrous 
union.  

The examiner should render also specific 
findings as to whether, during 
examination of the left shoulder, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, he/she should indicate the 
point at which pain begins.  He/she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the left shoulder and 
thumb due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he/she should express such 
functional loss in terms of additional 
degrees of limited motion of the left 
shoulder.

Finally, the examiner should indicate 
whether, with consideration of functional 
loss due to pain, the veteran experiences 
any ankylosis (or disability comparable 
to ankylosis) of scapulohumeral 
articulation, and, if so, whether such 
articulation is best described as 
favorable (with abuduction to 60 degrees, 
and the ability to reach the mouth and 
head); intermediate (between favorable 
and unfavorable), or unfavorable (with 
abuduction limited to 25 degrees from the 
side).  

The examiner should set forth all 
findings, to include the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
actions, any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the veteran does not 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO must document its 
specific consideration of alternate 
diagnostic codes for evaluating the 
veteran's disability, to specifically 
include Diagnostic Codes 5200 and 5202.

9..  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (WestSupp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






